Garrison, J.
(concurring). The question is whether the constitution of this' state sets a limitation upon the legisla*612tive power that was overstepped in the enactment of the statute before us.
As to the existence of such a constitutional limitation there are two' opposing views, one that relied upon by the court below in declaring the statute to be unconstitutional, the other that relied upon by this court in sustaining the constitutionality of the statute; views that are set forth at length in the opinions of these courts respectively.
That either of these views is a permissible one is thus practically tested and demonstrated, and that such is the case is expressly decided by this court.
Such demonstration and decision render it unnecessary to determine which of these two views is the preferable one in the opinion of this court, since regardless of such determina-' ti on the act of the legislature under review cannot be declared to be unconstitutional if such act can be sustained upon a view of the constitution that it was permissible for the legislature to take, and that such a view exists is both decided and demonstrated in the opinion of Chancellor Walker speaking for this court.
This is the rule announced for this court in Attorney-General v. McGuinness, 49 Vroom 346, and followed and reaffirmed by this court in Attorney-General v. McKelvey, 49 Id. 621.
Upon this ground, which is the one last stated in the Chancellor's opinion, I base my vote for the reversal of the judgment rendered by the Supreme Court.
For affirmance — The Chibe Justice, Parker, Vredenburgh, JJ. 3.
For reversal — The Chancellor, Garrison, Trencitard, Bergen, Minturn, Kalisci-i, Bogert, Congdon, White, PIeppenheimer, JJ. 10.